Citation Nr: 0514780	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  03-34 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for memory loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1977 to April 
1980.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 decision by the RO in St. Louis, 
Missouri, which denied service connection for memory loss due 
to electrical interrogation.

In March 2005, the veteran presented testimony at a hearing 
before the undersigned Veterans Law Judge at the RO (Travel 
Board).  A transcript of this hearing was prepared and 
associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for memory loss due to 
electrical interrogation.

In a January 2003 VA outpatient treatment record, it noted 
that the veteran reported treatment by a primary care 
physician.  The physician was listed as McVickers, NP (Nurse 
Practitioner), WP.  Additionally, during his March 2005 
Travel Board hearing, he reported private treatment by a 
physician in West Plains.  The veteran should be asked to 
clarify the name, address and approximate dates of treatment 
by his private physician.  VA is obligated to undertake 
reasonable efforts to obtain outstanding, potentially 
relevant records which are adequately identified.  See 38 
U.S.C.A. § 5103A(a), (b) (West 2002).

Also during the veteran's Travel Board hearing in March 2005, 
he testified that he was in receipt of Social Security 
disability benefits.  However, the file does not reflect that 
the veteran's records underlying the Social Security 
Administrations determination have been obtained.  38 
U.S.C.A. § 5103A(b)(1) (West 2002); Murinscak v. Derwinski, 2 
Vet. App. 363 (1992).  Therefore, under the circumstances of 
this case, VA will not be able to completely satisfy their 
duty to notify and assist the veteran in substantiating his 
claim until the Social Security Administration records are 
obtained.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993).

Both in the veteran's substantive appeal dated November 2003, 
and during his Travel Board hearing, he indicated that three 
specific individuals had personal knowledge of the events he 
was exposed to in service which led to his memory loss.  The 
veteran should be advised of the importance of documents such 
as buddy statements in helping him to substantiate his claim. 

Accordingly, this case is remanded for the following actions:

1.  Contact the veteran and ask him to 
clarify the name, address and 
approximate dates of treatment by his 
private primary care physician.  After 
the veteran responds, request all the 
veteran's private treatment records.

2.  Obtain from the Social Security 
Administration the records pertinent to 
the veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

3.  Advise the veteran to procure buddy 
statements from the service members 
mentioned in his substantive appeal and 
during the course of his Travel Board 
hearing and any other service members 
who may have witnessed the events he 
described and witnessed his behavior, 
overall, during his period of active 
service from 1977 to 1980.

4.  Then re-adjudicate the claim, and if 
it remains denied, issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

